Appeal by defendant, as limited by his motion, from a sentence of the Supreme Court, Westchester County, imposed April 13, 1978, upon his conviction of manslaughter in the first degree, on a plea of guilty, the sentence being an indeterminate prison term with a maximum of 18 years. Sentence modified, as a matter of discretion in the interest of justice, by reducing the maximum period of imprisonment to 10 years. As so modified, sentence affirmed. The sentence was excessive to the extent indicated herein. Suozzi, J. P., O’Connor, Rabin and Gulotta, JJ., concur.